FEBRUARY 26, 2007
VARIABLE TERM ACCELERATED SHARE REPURCHASE TRANSACTION

To:
Federated Department Stores, Inc.
7 West Seventh Street
Cincinnati, OH   45202

From:
Credit Suisse, New York Branch
Eleven Madison Avenue
New York, NY  10010

________________________________________________________________________________

Dear Sirs:

This letter agreement (this "Confirmation") confirms the terms and conditions of
the accelerated share repurchase transaction (the "Transaction") to be entered
into between Federated Department Stores, Inc. ("Counterparty") and Credit
Suisse, New York Branch ("CSNY") on the Trade Date specified below.  This
Confirmation constitutes a "Confirmation" under the Agreement specified below.

1.     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Definitions") (as published by the International
Swaps and Derivatives Association, Inc.) are incorporated into this
Confirmation.  References herein to a "Transaction" shall be deemed to be
references to a "Share Forward Transaction" for purposes of the Definitions. 
This Confirmation evidences a complete binding agreement between Counterparty
and CSNY as to the terms of the Transaction to which this Confirmation relates.

        This Confirmation shall supplement, form a part of, and be subject to an
agreement (the "Agreement") in the form of the 1992 ISDA Master Agreement
(Multicurrency - Cross Border), as if, on the date hereof, CSNY and Counterparty
had executed that agreement (but without any Schedule other than the provisions
in Section 15 of this Confirmation).  In the event of any inconsistency between
the Definitions and the Agreement, the Definitions will govern.  In the event of
any inconsistency between this Confirmation, on the one hand, and the
Definitions or the Agreement, on the other hand, this Confirmation will govern.

2.     The following terms and conditions shall govern the Transaction:

General Terms:

               Trade Date:                           February 27, 2007

               Buyer:                                   Counterparty.

               Seller:                                    CSNY.

            Shares:                                  The common stock, par value
$0.01 of Counterparty (sometimes also referred to as the "Issuer").

               Price Adjustment Period

               Termination Date:                  The earlier of:

                                                            (i)         the
Scheduled Termination Date; and

                                                            (ii)        the
Scheduled Trading Day immediately preceding the Accelerated Termination Date.

               Scheduled Termination

               Date:                                     July 26, 2007; subject
to adjustment as provided in "Market Disruption Event" below.

               Accelerated Termination

               Date:                                     Any Exchange Business
Day after April 23, 2007 and prior to the Scheduled Termination Date that is so
designated by CSNY by written notice to Counterparty of its intention to
terminate the Price Adjustment Period (it being understood that such notice may
be given on the Accelerated Termination Date).

               Price Adjustment Period:       The period commencing on and
including the Scheduled Trading Day immediately following the Initial Share
Delivery Date and ending on and including the Price Adjustment Period
Termination Date.

Initial Settlement:

               Prepayment:                          Applicable.

               Prepayment Amount:             USD 994,500,000

               Prepayment Date:                  Counterparty will pay to CSNY
the Prepayment Amount on the Initial Share Delivery Date.

               Initial Share Price:                  USD 44.20

               Number of Shares:                 22,500,000

               Initial Share Delivery:             CSNY shall deliver a number
of shares equal to the Number of Shares to Counterparty on the Initial Share
Delivery Date in accordance with Section 9.4 of the Definitions (with the
Initial Share Delivery Date deemed to be a "Settlement Date" for purposes of
such Section 9.4), against payment by Counterparty of the Prepayment Amount.

               Initial Share Delivery

               Date:                                     The day that is three
(3) Clearance System Business Days after the date hereof.

               Exchange:                              New York Stock Exchange

               Related Exchange(s):             All Exchanges

                                                                                   

Final Settlement:

               Net Share Settlement:            Subject to the "Cash Settlement"
provisions hereof, and notwithstanding anything to the contrary in the
Definitions, (i) if the Average Reference Price is less than the Initial Share
Price, CSNY shall deliver to Counterparty the CSNY Share Delivery Amount, and
(ii) if the Average Reference Price is greater than the Initial Share Price,
Counterparty shall deliver to CSNY the Counterparty Share Delivery Amount, in
either case on the Settlement Date.

               CSNY Share Delivery

               Amount:                                A number of Shares,
rounded down to the nearest whole Share, equal to (a) the Prepayment Amount
divided by the Average Reference Price minus (b) the Number of Shares, provided
that in no event shall CSNY be required to deliver more than 45,000,000 Shares
(as such number may be adjusted for stock splits or similar events) or as
otherwise agreed by the parties.

               Counterparty Share

               Delivery Amount:                   A number of Shares, rounded
down to the nearest whole Share, equal to (a) the Number of Shares minus (b) the
Prepayment Amount divided by the Average Reference Price, provided that that if
Counterparty delivers Unregistered Shares, Counterparty shall deliver a number
of Shares, rounded down to the nearest whole Share, equal to the product of the
Counterparty Share Delivery Amount and 1.0075; provided further, in no event
shall Counterparty be required to deliver more than 45,000,000 Shares (as such
number may be adjusted for stock splits or similar events) or as otherwise
agreed by the parties.

               Settlement Date:                    The day that is three
Exchange Business Days following the Price Adjustment Period Termination Date.

               Daily Share Reference

               Price:                                     For each Valuation
Date, (a) the 10b-18 volume-weighted average price per Share on the Exchange on
such day as published on Bloomberg Page "FD.N <Equity> AQR SEC" (the "Daily
10b-18 VWAP Price") or any successor page thereto, minus (b) the Daily Reference
Price Adjustment specified in Schedule I.

               Average Reference Price:       The arithmetic average of the
Daily Share Reference Prices for each Valuation Date during the Price Adjustment
Period.

               Valuation Date:                      Any Scheduled Trading Day in
the Price Adjustment Period or the Cash Settlement Pricing Period, as the case
may be, that is not a Valuation Disruption Day.

               Valuation Disruption Day:      A Scheduled Trading Day designated
as such pursuant to the provisions of Market Disruption Event.

               Market Disruption Event:       Section 6.3(a) of the Definitions
is hereby amended by replacing clause (ii) thereof in its entirety with the
following: "(ii) an Exchange Disruption at any time prior to the relevant
Valuation Time on the relevant Valuation Date, or" and inserting immediately
following clause (iii) thereof the following: "; in each case that the
Calculation Agent determines is material."

                                                                       

Notwithstanding anything to the contrary in the Definitions, for each Scheduled
Trading Day in the Price Adjustment Period or the Cash Settlement Pricing Period
(i) that is a Disrupted Day or a day designated as a Disrupted Day pursuant to
Section 5.6 or Section 7 hereof or (ii) on which CSNY or its affiliates
(collectively, "CS") reasonably determine that it would be appropriate, in light
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by CS), for CS to refrain from
purchasing Shares in connection with this Transaction or to purchase fewer than
the number of Shares that it would otherwise purchase in connection with this
Transaction on such day, CSNY may, by written notice to Counterparty at any time
on or prior to the Price Adjustment Period Termination Date or the final
Scheduled Trading Day of the Cash Settlement Pricing Period, as the case may be,
in its good faith sole discretion, elect to designate such day a Valuation
Disruption Day and extend the Price Adjustment Period or the Cash Settlement
Pricing Period, as applicable, by an additional Valuation Date.

               Cash Settlement:                    Counterparty may, in lieu of
its obligation to deliver Shares in accordance with the "Net Share Settlement"
provisions hereof, by written notice to CSNY at any time no later than the
opening of trading on the fifth Scheduled Trading Day prior to the Scheduled
Termination Date (or, in the case of an Accelerated Termination Date,
immediately following receipt of notice from CSNY of the designation of such
Accelerated Termination Date), elect to pay to CSNY on the Cash Settlement Date
an amount in cash equal to the Cash Settlement Amount.

               Cash Settlement Date:            The Exchange Business Day
immediately following the last day of the Cash Settlement Pricing Period.

               Cash Settlement Amount:       The Counterparty Share Delivery
Amount multiplied by the arithmetic average of the Daily 10b-18 VWAP Prices for
each Valuation Date during the Cash Settlement Pricing Period.

               Cash Settlement Pricing

               Period:                                  The number of Valuation
Dates so specified by CSNY following receipt by CSNY of the notice described in
the Cash Settlement provision hereof, commencing on the Scheduled Trading Day
immediately following the Price Adjustment Period Termination Date.

               Calculation Agent:                  CSNY.

               Credit Support Documents:    None

            Share Adjustments:

                 Potential Adjustment

                 Events:                                 Section 11.2(e)(iii) of
the Definitions shall be deleted in its entirety.        

                 Method of Adjustment:        Calculation Agent Adjustment.

           

            Extraordinary Events:

                 New Shares:                        In the definition of New
Shares in Section 12.1(i) of the Definitions, the text in clause (i) shall be
deleted in its entirety and replaced with "publicly quoted, traded or listed on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors)".

                 Consequences of Merger Events:

                 (a)   Share-for-Share:           Modified Calculation Agent
Adjustment; provided however, any adjustment shall not be made to account for
changes in expected dividends or stock loan rate.

                 (b)   Share-for-Other:           Cancellation and Payment
(Calculation Agent Determination); provided however, the calculation of
Cancellation Amount shall not take into account any changes in expected
dividends or stock loan rate.

                 (c)   Share-for-Combined:    Component Adjustment

                        Determining Party:        CSNY

                 Tender Offer:                       Applicable

                 Consequences of Tender Offer:

                 (a)   Share-for-Share:           Modified Calculation Agent
Adjustment; provided however, any adjustment shall not be made to account for
changes in expected dividends or stock loan rate.

                 (b)   Share-for-Other:           Cancellation and Payment
(Calculation Agent Determination); provided however, the calculation of
Cancellation Amount shall not take into account any changes in expected
dividends or stock loan rate.

                 (c)   Share-for-Combined:    Component Adjustment

                         Determining Party:       CSNY

Additional Termination Event:                CSNY may designate any Scheduled
Trading Day as an Early Termination Date with respect to the Transaction if at
any time during the Price Adjustment Period or the Cash Settlement Pricing
Period, as the case may be, Counterparty declares a cash dividend the amount per
share of which differs from its Ordinary Cash Dividend Amount. In such case,
this Transaction shall be the sole Affected Transaction and Counterparty shall
be the sole Affected Party.  "Ordinary Cash Dividend Amount" means USD 0.1275
per Share for the first dividend or distribution, USD 0.1300 per Share or 0.1275
per Share for the second dividend or distribution, in each case, on the Shares
for which the ex-dividend date falls within a regular dividend period of the
Issuer, and zero for any subsequent dividend or distribution on the Shares for
which the ex-dividend date falls within the same regular dividend period of the
Issuer.  In calculating any payment payable by one party to the other pursuant
to an Additional Termination Event, CSNY shall not take into account any
expected dividends or stock loan rate.


NATIONALIZATION, INSOLVENCY


OR DELISTING:                                          CANCELLATION AND PAYMENT
(CALCULATION AGENT DETERMINATION); PROVIDED HOWEVER, THE CALCULATION OF
CANCELLATION AMOUNT SHALL NOT TAKE INTO ACCOUNT ANY CHANGES IN EXPECTED
DIVIDENDS OR STOCK LOAN RATE; PROVIDED FURTHER, IN ADDITION TO THE PROVISIONS OF
SECTION 12.6(A)(III) OF THE DEFINITIONS, IT SHALL ALSO CONSTITUTE A DELISTING IF
THE SHARES ARE NOT IMMEDIATELY RE-LISTED, RE-TRADED OR RE-QUOTED ON ANY OF THE
NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE, THE NASDAQ GLOBAL MARKET
OR THE NASDAQ GLOBAL SELECT MARKET (OR THEIR RESPECTIVE SUCCESSORS); IF THE
SHARES ARE IMMEDIATELY RE-LISTED, RE-TRADED OR RE-QUOTED ON ANY SUCH EXCHANGE OR
QUOTATION SYSTEM, SUCH EXCHANGE OR QUOTATION SYSTEM SHALL BE DEEMED TO BE THE
EXCHANGE.


 

Additional Disruption Events:


                    (A)    CHANGE-IN-LAW:            APPLICABLE


                    (B)    INSOLVENCY FILING:           APPLICABLE

                    (c)     Hedging Disruption:      Applicable

Determining Party:                                      CSNY

Non-Reliance/ Agreements and
Acknowledgments Regarding
Hedging Activities/ Additional
Acknowledgments:                               Applicable

CSNY's Contact Details
for Purpose of Giving
Notice:                                                 Address for notices and
communications to CSNY (other than by facsimile)(for all purposes):

                                             Credit Suisse, New York Branch

                                             Eleven Madison Avenue

                                             New York, NY 10010

                                             Attn: Senior Legal Officer

                                             Tel: (212) 538-4488

                                             Fax: (212) 325-4585

 

For payments and deliveries:

Attn: DSG Settlements Manager

Tel: (212) 538-9810

Fax: (212) 325-0275

 

For all other communications:

Attn: DSG Equities Documentation Manager

Tel: (212) 538-4437

Fax: (212) 325-8719

Counterparty's Contact
Details for Purpose of
Giving Notice:                                       Federated Department
Stores, Inc.
                                                             7 West Seventh
Street
                                                             Cincinnati, OH
45202
                                                             Attention:  Dennis
J. Broderick,
                                                             Senior Vice
President, General Counsel and Secretary
                                                             Tel:  (513)
579-7560
                                                             Fax:  (513)
579-7354

With a copy to:

Federated Department Stores, Inc.
7 West Seventh Street
Cincinnati, OH 45202
Attention:  Brian Szames, Treasurer
Tel:  (513) 579-7182
Fax:  (513) 579-7393

3.     Share Settlement:

3.1   Upon (x) the occurrence or effective designation of an Early Termination
Date in respect of the Transaction or (y) the occurrence of an Extraordinary
Event that results in the cancellation or termination of the Transaction
pursuant to Section 12.2, 12.3, 12.6 or 12.9 of the 2002 Definitions (any such
event as described in clause (x) or (y) above, an "Early Termination Event")
(except, in the case of clause (y), an Extraordinary Event that is a
Nationalization, Insolvency, a Merger Event or a Tender Offer, in each case, in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if one party would owe any amount to the other party pursuant
to Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the 2002 Definitions (any such amount, a
"Payment Amount"), then on the date on which any Payment Amount is due, in lieu
of any payment or delivery of such Payment Amount, Buyer may elect, by prior
written notice to Seller, that the party owing such amount shall deliver to the
other party a number of Shares (or, in the case of a Merger Event, Tender Offer,
Nationalization or Insolvency, a number of units, each comprising the number or
amount of the securities or property that a hypothetical holder of one Share
would receive in such Extraordinary Event (each such unit, an "Alternative
Termination Delivery Unit" and, the securities or property comprising such unit,
"Alternative Termination Property")) with a value equal to the Payment Amount
based on the market value of the Shares (or such Alternative Termination
Property) as of the Early Termination Date or the date as of which the
Cancellation Amount is determined, as the case may be, as determined by the
Calculation Agent; provided that, notwithstanding anything to the contrary in
the Definitions or the Agreement, any Payment Amount shall be determined without
taking into account any expected dividend, interest rate, stock loan rate or
liquidity relevant to the Shares; provided further that in determining the
composition of any Alternative Termination Delivery Unit, if the relevant
Extraordinary Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

3.2   Notwithstanding anything to the contrary in this Confirmation,
Counterparty acknowledges and agrees that CSNY's right to receive or CSNY's
obligation to deliver, as the case may be, any  Shares (or any other class of
voting securities of Counterparty) shall be suspended, in whole or in part, if
such delivery or receipt would result in the ultimate parent entity of CSNY
directly or indirectly beneficially owning  (as such term is defined for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) in excess of 9.0% of the outstanding Shares or any other
class of voting securities of Counterparty.   

        If, on any day, any delivery or receipt of Shares by CSNY is suspended,
in whole or in part, as a result of this provision, (i) any purported receipt or
delivery of Shares shall be void and have no effect; and (ii) the respective
obligations of Counterparty and CSNY to make or accept such receipt or delivery
shall not be extinguished and such receipt or delivery shall be effected over
time as promptly as practicable after CSNY determines, in a commercially
reasonable manner, that such receipt or delivery would not result in its
ultimate parent entity directly or indirectly beneficially owning in excess of
9.0% of the outstanding Shares or any other class of voting securities of
Counterparty.   

3.3   Notwithstanding Section 9.11 of the Definitions, but subject to the last
paragraph of this Section 3.3, the parties acknowledge that Shares delivered as
part of Counterparty Share Delivery Amount or pursuant to this Section 3 may be
Unregistered Shares.  For the purposes hereof, "Unregistered Shares" means
Shares that have not been registered pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the "Securities Act") or
any state securities laws ("Blue Sky Laws") or Shares that cannot otherwise be
freely sold, transferred, pledged or otherwise disposed of without registration
under the Securities Act unless such sale, transfer, pledge or other disposition
is made in a transaction exempt from or not subject to registration thereunder.

        Upon request by CS, Counterparty agrees to promptly remove, or cause to
be removed, any legends referring to any transfer restrictions from such
Unregistered Shares upon delivery by CS to Counterparty of a seller's
representation letter in the form customarily delivered by CS in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act
in order to substantiate the legality of such sale, each without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by CS; provided that at the time of such
request, CS has satisfied all holding period and other requirements of Rule 144
applicable to CS.

Notwithstanding anything to the contrary in this Confirmation, at the election
of CS by notice to Counterparty no later than two Exchange Business Days prior
to the Scheduled Termination Date (or in the case of an Accelerated Termination
Date, no later than the time of designation thereof), any delivery of Shares by
Counterparty as part of the Counterparty Share Delivery Amount or pursuant to
this Section 3 shall comply with the terms of Annex A hereof.

4.     Additional Agreements of the Parties:

4.1   For the avoidance of doubt, the last sentence of the first paragraph of
6(e) of the Agreement shall not apply with respect to this Transaction.

4.2   CSNY agrees that in the event of the bankruptcy of Counterparty, CSNY
shall not have rights or assert a claim that is senior in priority to the rights
and claims available to the shareholders of the common stock of Counterparty;
provided, however, that nothing herein shall limit or shall be deemed to limit
CSNY's right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to this Transaction; and provided
further that in pursuing a claim against Counterparty in the event of a
bankruptcy, insolvency or dissolution with respect to Counterparty, CSNY's
rights hereunder shall rank on a parity with the rights of a holder of Shares
enforcing similar rights under a contract involving Shares.

4.3   The parties acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty
hereunder.

4.4   The parties intend that (A) each of the Agreement and this Confirmation is
a "securities contract," as such term is defined in Section 741(7) of the
Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy Code"),
with respect to which each payment and delivery hereunder or thereunder or in
connection herewith or therewith is a "settlement payment" within the meaning of
Sections 362 and 546 of the Bankruptcy Code, (B) the rights given to CSNY under
the Agreement and under this Confirmation upon the occurrence of an Event of
Default constitute a "contractual right" to cause the liquidation, termination
or acceleration of, and to offset or net out termination values or payment
amounts and set off mutual debts and claims under or in connection with, a
"securities contract" as such terms are used in Sections 555, 561, and 362(b)(6)
of the Bankruptcy Code, and (C) CSNY is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(o), 546(e), 555 and 561 of the
Bankruptcy Code.

5.     Rule 10b-18:

 

5.1   Any purchases or sales of Shares by CS will be conducted independently of
Counterparty.  The timing of any CS purchases or sales of Shares, the number of
Shares thus purchased or sold on any day, the price paid or received per Share
for any CS purchases or sales of Shares and the manner in which any CS purchases
or sales of Shares are made, including without limitation whether such CS
purchases or sales are made on any securities exchange or privately, shall be
within the sole discretion of CS.

5.2   CS shall effect any purchases of Shares in connection with this
Transaction in a manner that would, if CS were Counterparty or an "affiliated
purchaser" (as such term is defined under Rule 10b-18 ("Rule 10b-18") under the
Exchange Act) of Counterparty, be subject to the safe harbor provided by Rule
10b-18(b) or otherwise in a manner that CS, in good faith, believes is in
compliance with applicable requirements.

5.3   From the date hereof to the Price Adjustment Period Termination Date and
on any day during the Cash Settlement Pricing Period, Counterparty will effect
all of its purchase transactions in Shares through Credit Suisse Securities
(USA) LLC. 

5.4   Upon request by CSNY, Counterparty shall, at least one day prior to the
first day of the Price Adjustment Period, notify CSNY of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception contained in Rule 10b-18(b)(4) by or for Counterparty or any of
its affiliated purchasers during each of the four calendar weeks preceding the
first day of the Price Adjustment Period and during the calendar week in which
the first day of the Price Adjustment Period occurs ("Rule 10b-18 purchase",
"blocks" and "affiliated purchaser" each being used as defined in Rule 10b-18).

5.5   Neither Counterparty nor any of its affiliates shall take any action that
would cause any CS purchases of Shares in connection with this Transaction not
to meet the requirements of the safe harbor provided by Rule 10b-18 under the
Exchange Act if such purchases were made by Counterparty.

5.6   Notwithstanding anything to the contrary herein or in the Definitions, to
the extent that an Announcement Date for a potential Merger Transaction occurs
during the Price Adjustment Period:

(a)    Promptly after request from CSNY, Counterparty shall provide CSNY with
written notice specifying (i) Counterparty's average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through CS, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding the Announcement Date.  Such written notice shall be
deemed to be a certification by Counterparty to CSNY that such information is
true and correct.  Counterparty understands that CSNY will use this information
in calculating the trading volume for purposes of Rule 10b-18; and

(b)   CSNY may in its good faith sole discretion, if it determines the resulting
reduction in permissible volume of Rule 10b-18 purchases to be material,
designate one or more Scheduled Trading Days in the period from and including
the public announcement thereof to and including the earlier of the completion
of such transaction or the completion of the vote by target shareholders to be
Disrupted Days and extend the Scheduled Termination Date by the number of
Disrupted Days so designated.

For the avoidance of doubt, "Merger Transaction" in this Section 5.6 means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).

6.     Indemnification and Contribution:

6.1   Indemnification by Counterparty:

 

Counterparty agrees to indemnify and hold harmless CSNY, its affiliates, their
respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSNY or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty or (B) actions or failures to act by an indemnified party
with the consent of, upon the direction of, Counterparty or (ii) otherwise arise
out of or relate to the Transaction or any related transactions. The foregoing
provisions of this Section 6.1 shall not apply to the extent that any loss,
claim, damage, liability or expense is found in a final and nonappealable
judgment by a court to have resulted primarily from a material breach of the
Agreement by CSNY or the gross negligence or willful misconduct of CSNY.
Counterparty agrees to reimburse promptly each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damages, liability, expense or
action.  This indemnity agreement will be in addition to any liability which
Counterparty may otherwise have.

 

6.2  Contribution:

        If the indemnification provided for above is unavailable to any
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then Counterparty, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect not only the relative
fault of Counterparty on the one hand and of CSNY on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
expenses or liabilities, but also any other relevant equitable considerations. 
The relative fault of Counterparty on the one hand and CSNY on the other shall
be determined by reference to, among other considerations, whether the
misstatement or alleged misstatement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
Counterparty or by CSNY and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.  The parties
agree that it would not be just and equitable if contribution pursuant to this
Section 6.2 were determined by a method of allocation that does not take account
of the equitable considerations referred to in this paragraph.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

7.     Distribution Event:

        Counterparty represents that it is not engaged as of the Trade Date in a
distribution, as such term is used in Regulation M under the Exchange Act, other
than a distribution referred to in Rules 102(b) and 102(c) of Regulation M (a
"Distribution").  On any day prior to the second Scheduled Trading Day
immediately following the last day of the later of the Price Adjustment Period
or the Cash Settlement Pricing Period, as the case may be, neither Counterparty
nor any of its affiliates or agents shall make a Distribution of Shares, or any
security for which the Shares are a reference security (as defined in Regulation
M) that would, in the view of CSNY, preclude Counterparty from purchasing Shares
or cause any such purchases to violate any law, rule or regulation.  If,
notwithstanding the provisions of this Section 7, on any Scheduled Trading Day
during the Price Adjustment Period or the Cash Settlement Pricing Period
Counterparty or any of its affiliates or agents shall engage in any
Distribution, CSNY may, in its good faith sole discretion, designate such day a
Disrupted Day and, in connection with such designation, extend the Scheduled
Termination Date or the Cash Settlement Pricing Period, as applicable, by one
Valuation Day for each day that such Distribution continues.

        If a Distribution occurs, then Counterparty agrees that it will provide
to CSNY at least one Scheduled Trading Day's notice of such Distribution and
will use its reasonable efforts to cause such Distribution to be completed or
otherwise terminated as soon as reasonably practicable given the circumstances
of the Distribution, it being understood that it is fully within Counterparty's
discretion to undertake transactions pursuant to Regulation M.

8.     Additional Representations and Warranties of Counterparty:

8.1   Counterparty hereby represents and warrants to CSNY that:

(a)    This Transaction shall be entered into

(i)          in connection with the continuation of a duly authorized Share
repurchase program publicly to be announced on the Trade Date and

            (ii)         solely for the purposes stated in such public
disclosures.

(b)    As of the Trade Date and the date, if any, as of which Counterparty
elects that "Cash Settlement" shall apply, it has complied with all applicable
law, rules and regulations in connection with disclosure of all material
information with respect to its business, operations or condition (financial or
otherwise), and has filed such disclosure as required; and as of the date hereof
after giving effect to the Transaction and as of each day until its obligations
under this Transaction are satisfied can purchase the Number of Shares in
compliance with applicable law.

(c)    As of the Trade Date and the date, if any, as of which Counterparty
elects that "Cash Settlement" shall apply, all reports and other documents filed
by Counterparty with the Securities and Exchange Commission pursuant to the
Exchange Act, when considered as a whole (with the more recent such reports and
documents deemed to amend  or supersede inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.  As of each such date, Counterparty is
not in possession of any material nonpublic information regarding Counterparty
or the Shares.

(d)    Any purchases made by CS during the Price Adjustment Period or the Cash
Settlement Pricing Period will be made by CS as principal (and not as an agent
of Counterparty) and will be proprietary in nature and not for the benefit or
pursuant to the direction of Counterparty.  Without limiting the generality of
the foregoing, during the Price Adjustment Period and the Cash Settlement
Pricing Period, the parties agree that they will not communicate in any way
regarding CS's purchases.  The parties further agree that during the Price
Adjustment Period and the Cash Settlement Pricing Period, Counterparty and its
agents or representatives shall not have, and shall not attempt to exert, any
influence over how, when or whether CS effects purchases of Shares.  The parties
intend that this Confirmation shall constitute a binding contract satisfying the
requirements of Rule 10b-5(1)(C) under the Exchange Act.  Counterparty is
entering into this Transaction in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws, including, without
limitation, Rule 10b-5 under the Exchange Act.  Counterparty has not entered
into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction.

(e)    Counterparty is, and shall be as of the date of any payment or delivery
by Counterparty hereunder, solvent and able to pay its debts as they come due,
with assets having a fair value greater than liabilities and with capital
sufficient to carry on the businesses in which it engages.

8.2   In addition, Counterparty hereby represents and warrants that based on the
facts and circumstances existing on the date hereof, it is not currently
prohibited by law, contract or otherwise from purchasing Shares in a number
equal to the Number of Shares during the term of this Transaction.

9.     Additional Covenants of Counterparty:

        Counterparty shall not at any time prior to the termination of this
Transaction communicate, directly or indirectly, any material nonpublic
information concerning itself or the Shares or purchases or sales of Shares by
CS to any Relevant CSNY Personnel.  For purposes hereof, "Relevant CSNY
Personnel" means any employee of CS, except employees that CSNY has notified
Counterparty in writing are not Relevant CSNY Personnel.

10.   U.S. Private Placement Representations:

10.1   As this Transaction constitutes, or may constitute, the sale by CSNY to
Counterparty of a security or securities (as defined in the Securities Act), in
addition to the representations contained in Section 3 of the Agreement,
Counterparty hereby represents to CSNY, in accordance with Section 3 of the
Agreement, as follows:

        (a)            Counterparty is acquiring such securities for its own
account as principal, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in any such
securities acquired by Counterparty;

        (b)           Counterparty represents and warrants that it qualifies as
an "eligible contract participant" as that term is defined in the U.S. Commodity
Exchange Act, as amended, and is a "qualified investor" as that term is defined
in the Exchange Act;

        (c)            Counterparty represents and warrants that it is not an
"investment company" as that term is defined in the Investment Company Act of
1940, as amended;

(d)           Counterparty understands that the offer and sale by CSNY of such
securities are intended to be exempt from registration under the Securities
Act.  In furtherance thereof, Counterparty represents and warrants that (i) it
has the financial ability to bear the economic risk of its investment and has
adequate means of providing for its current needs and other contingencies, (ii)
it is experienced in investing in options and similar instruments and has
determined that such securities are a suitable investment for it, (iii) it is an
institution that qualifies as an "accredited investor" as that term is defined
in Regulation D under the Securities Act; and

        (e)            Counterparty has been given the opportunity to ask
questions of, and receive answers from, CSNY concerning the terms and conditions
of such securities and concerning the financial condition and business
operations of CSNY and has been given the opportunity to obtain such additional
information necessary in order for Counterparty to evaluate the merits and risks
of purchase of such securities to the extent CSNY possesses such information or
can acquire it without unreasonable effort or expense.

10.2 Counterparty hereby acknowledges that it understands and agrees that
disposition of any such securities is restricted under the Agreement, the
Securities Act and state securities laws.  For example, such Securities have not
been registered under the Securities Act or under the securities laws of certain
states and, therefore, cannot be resold, pledged, assigned or otherwise disposed
of unless they have been registered under the Securities Act and under the
applicable laws of such states or an exemption from such registration is
available.

10.3 CSNY hereby represents and warrants to Counterparty that, for U.S. federal
income tax purposes: (i) it is a beneficial owner of each payment received or to
be received under this Confirmation; (ii) each such payment received under this
Confirmation will be effectively connected with its conduct of a trade or
business in the United States; and (iii) Credit Suisse Securities (USA) LLC is
an entity that is disregarded as separate from its owner, Credit Suisse (USA)
Inc., which is a "United States person" as defined in Section 7701(a)(30) of the
Internal Revenue Code.  Any successor entity to CSNY or Credit Suisse Securities
(USA) LLC shall make such representations and provide such documents as are
necessary to ensure that any payments made pursuant to this transaction are free
of U.S. withholding tax, but only to the extent that it is reasonably feasible,
legally and commercially, to do so.

11.   Transfer:

 

        Notwithstanding anything to the contrary in the Agreement, CSNY may
assign or transfer its rights or obligations under this Transaction, in whole or
in part, to any of its affiliates without the prior written consent of
Counterparty, provided that the senior unsecured debt rating ("Credit Rating")
of such affiliate (or any guarantor of its obligations under the transferred
Transaction) is equal to or greater than the Credit Rating of CSNY as of the
Trade Date, as specified by S&P or Moody's, and provided further that
Counterparty shall not incur any additional costs, expenses or other economic
loss (including any costs or expenses relating to any additional withholding) as
a result of any such assignment or transfer.

12.   Account Details:


        PAYMENTS TO CSNY:                     TO BE ADVISED

        Payments to Counterparty:            To be advised

13.   Governing Law; Waiver of Jury Trial:

13.1     The Agreement and this Confirmation, and all disputes arising out of or
in connection with the Agreement and this Confirmation or the subject matter
hereof, will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine and each party
hereby submits to the non-exclusive jurisdiction of the Courts of the State of
New York or the U.S. federal courts in each case located in the Borough of
Manhattan in New York City.

13.2     CSNY and Counterparty hereby irrevocably waive any and all right to
trial by jury in any legal proceeding arising out of or related to the
Agreement, this Confirmation or the Transaction contemplated hereby.

14.   Tax Disclosure:

Notwithstanding any provision in this Confirmation, in connection with Section
1.6011-4 of the Treasury Regulations, the parties hereby agree that each party
(and each employee, representative, or other agent of such party) may disclose
to any and all persons, without limitation of any kind, the U.S. tax treatment
and U.S. tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

15.   Additional Elections:

(a)        The Termination Currency shall be U.S. dollars.

(b)        For purposes of Section 6(e) of the Agreement, Second Method and Loss
shall apply.

(c)       The "Cross-Default" provisions of Section 5(a)(vi) of the Agreement
shall apply to Counterparty and CSNY.  "Specified Entity" for purposes of
Section 5(a)(vi) of the Agreement shall mean any entity that is a "significant
subsidiary" (as defined in Rule 1-02(w) of Regulation S-X) of CSNY or
Counterparty, as applicable.  The "Threshold Amount" shall be shall be
$100,000,000 for CSNY and $100,000,000 for Counterparty.  Instead of the
definition in Section 14 of the Agreement, "Specified Indebtedness" shall mean
any obligation (whether present or future, contingent or otherwise, as principal
or surety or otherwise) (a) in respect of borrowed money, and/or (b) in respect
of any Specified Transaction (except that, for this purpose only, the words "and
any other entity" shall be substituted for the words "and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party)" where they appear in the
definition of Specified Transaction).

(d)       The "Credit Event Upon Merger" provisions of Section 5(b)(iv) of the
ISDA Master Agreement shall apply to CSNY and Counterparty.

(e)       The "Automatic Early Termination" provision of Section 6(a) of the
ISDA Master Agreement will not apply to CSNY and will not apply to Counterparty.


Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

                                                                           Yours
sincerely,

                                                                          

                                                                          
CREDIT SUISSE,
                                                                           NEW
YORK BRANCH

                                                                          

                                                                           By:
    ____________________________

                                                                          
Name:          
                                                                          
Title: 

Agreed to as of the date first above written.

Federated Department Stores, Inc.

By:                                                      

Name: 
Title:    


SCHEDULE 1

 

Daily Reference Price Adjustment:                       USD 0.74 per Share

 

 

ANNEX A

   

Share Delivery Conditions

1.         If CSNY has elected that this Annex A applies to the delivery of
Shares by Counterparty, Counterparty may only deliver Shares if:

(a)        a registration statement covering public resale of such Shares by
CSNY (the "Registration Statement") shall have been filed with, and declared
effective by, the Securities and Exchange Commission under the Securities Act on
or prior to the Price Adjustment Period Termination Date (or, with respect to
Shares delivered pursuant to Section 3 of the Confirmation, the Merger Date, the
Tender Offer Date or the date of the occurrence of the Insolvency, Delisting or
the Early Termination Date (as the case might be)) (the "Registration Date"),
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Shares (including any prospectus supplement
thereto, the "Prospectus") shall have been delivered to CSNY, in such quantities
as CSNY shall reasonably have requested, on or prior to the Registration Date;

(b)        the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSNY;

(c)        as of or prior to the Registration Date, CSNY and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to CSNY, in its discretion; and

(d)        as of the Registration Date, an agreement (the "Underwriting
Agreement") shall have been entered into with CSNY in connection with the public
resale of the Shares by CSNY substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
satisfactory to CSNY, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, CSNY and its affiliates.

2.         If CSNY has elected that this Annex A applies to the delivery of
Shares by Counterparty, but Counterparty is unable to comply with any of the
terms of paragraph 1 above, or CSNY elects that this Paragraph 2 shall apply in
lieu of Paragraph 1, Counterparty shall either:

(a)        deliver a number of Unregistered Shares equal to (x) the Cash
Settlement Amount (calculated based on the average Daily 10b-18 VWAP Price for
one or more Scheduled Trading Days as determined by CSNY) or other applicable
amount to be paid by delivery of Shares by Counterparty under the Confirmation
divided by (y) the price per Unregistered Share that CS is able to secure from
buyers by commercially reasonable efforts, provided that (i) all such
Unregistered Shares shall be delivered to CSNY (or any affiliate of CSNY
designated by CSNY) pursuant to the exemption from the registration requirements
of the Securities Act provided by Section 4(2) thereof; (ii) as of or prior to
the Registration Date, CSNY and any potential purchaser of any such shares from
CSNY (or any affiliate of CSNY designated by CSNY) identified by CSNY shall have
been afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them); and (iii) as of the Registration Date, an agreement (a "Private Placement
Agreement") shall have been entered into between Counterparty and CSNY (or any
affiliate of CSNY designated by CSNY) in connection with the private placement
of such shares by Counterparty to CSNY (or any such affiliate) and the private
resale of such shares by CSNY (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to CSNY,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, CSNY and its affiliates, and shall provide for the
payment by Counterparty of all commercially reasonable fees and expenses in
connection with such resale, including all commercially reasonable fees and
expenses of counsel for CSNY, and shall contain representations, warranties and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; or

(b)        elect that Cash Settlement shall apply in lieu of Net Share
Settlement, provided that CSNY shall in its reasonable discretion determine the
commencement date of the Cash Settlement Pricing Period to account for
Counterparty's failure to elect Cash Settlement in accordance with the terms of
the Transaction, or, if applicable, pay in cash the amount that would have been
owed but for the application of Section 3 of the Confirmation.

3.         Counterparty acknowledges that any Unregistered Shares sold pursuant
hereto may be sold at prices that are less than the prices that might otherwise
be available if such Shares were to be sold pursuant to a registered public
offering or at prices observed in the secondary market.